EXHIBIT 10.38

CONSIGNMENT AGREEMENT

This Agreement (the "Agreement") is made and entered into as of May 31, 2013 by
and between Renovis Surgical Technologies, a California Corporation
("Manufacturer"), and CPM Medical Consultants, LLC. ("Distributor")
(collectively the "Parties").

RECITALS

A.Manufacturer is in the business of designing, manufacturing and distributing
products and instruments for trauma, spine, and orthopedic surgery.

B.Distributor is in the business of distributing orthopedic, spine and trauma
products.

C.Distributor is in need of adequate Manufacturer's "Consigned Inventory" to
conduct its business on behalf of Manufacturer.

NOW, THEREFORE, for and in consideration of the mutual promises contained herein
and intending to be legally bound hereby, the Parties covenant and agree as set
forth below.

TERMS AND CONDITIONS OF CONSIGNED IMPLANTS AND INSTRUMENTATION

 

1.

Consigned Sets. For purposes hereof, the Consigned Inventory shall include the
products set forth in Exhibit A, as may be modified from time to time as
reflected in Manufacturer records. The products in the Consigned Inventory may
change over the course of the Term based on Distributor's business needs. With
respect to all Consigned Inventory, the Manufacturer shall retain all right and
title to all implants and instruments in the Consigned Inventory. Manufacturer
shall maintain all records of the products (instruments and Implants) contained
in the Consigned Inventory upon release to the Distributor. The Distributor
shall be responsible for the safekeeping and return of all such inventory in the
Consignment (as set forth in this agreement).

 

2.

Value and Management of Consigned Inventory. Distributor may deliver the
Consigned Inventory to a Hospital or Surgery Center on loan in the ordinary
course of its business and be subject to the terms and conditions of that
institution. Title to and all other rights, title and interest in the
instruments and implants in the Consigned Inventory shall remain with the
Manufacturer unless the Distributor or Healthcare facility should purchase any
implant or instrument within the Consigned Inventory.

 

3.

Records and Billing. Distributor shall keep accurate and complete records with
respect to the Consigned Inventory (including, without limitation to, the
location thereof) and Manufacturer shall have the right, upon reasonable notice
given, to review and inspect such records. Manufacturer reserves the right to
audit Consigned Inventory during the Term. If any such audit reveals a shortfall
based on Manufacturers records, Distributor shall be invoiced and shall pay for
such shortfall.

 

4.

Care of Consigned Inventory: Risk of Loss; Pledge of Consigned Inventory.
Distributor shall be responsible for the care and safekeeping of all Consigned
Inventory and shall be responsible for any loss of damage thereto and shall not
pledge or otherwise encumber any

1

 

--------------------------------------------------------------------------------

 

 

of the Consigned Inventory. All costs associated with the loss or damage of any
of the Consigned Inventory shall be borne by Distributor. All costs associated
with the transportation of any or all of the Consigned Inventory during the
normal course of Distributor's business shall be the responsibility of the
Distributor. All costs associated with any instruments that have become unusable
due to normal wear and tear, as determined by the Manufacturer, shall be borne
by the Manufacturer.

 

5.

Return of Consigned Inventory. Upon termination or expiration of the Agreement,
Distributor shall return, or cause to be returned, at its own cost and expense,
Consigned Inventory to Manufacturer within thirty (thirty) days after such
termination or expiration. Upon failure of Distributor to return any such
Consigned Inventory, Distributor shall be obligated to purchase the missing
inventory pursuant to the terms and conditions set forth in the Agreement.

 

6.

Assignment. This Agreement, the rights granted herein, and the performance
hereof may be assigned by the Manufacturer upon written Notice to the
Distributor. The Distributor may not assign this Agreement, or the rights and
obligations hereunder, to an affiliate or subsidiary of Distributor without the
prior written consent of the Manufacturer.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

MANUFACTURER

By: ______________________________________

Name: ___________Trace Cawley    ___________

Title:  ______VP Sales & Markeing, Spine______

DISTRIBUTOR

By:  _____________________________________

Name:  ___________________________________

Title:  ____________________________________

 

 

- 2 -

 

--------------------------------------------------------------------------------

EXHIBIT 10.38

Exhibit A

Consigned Inventory

 

 

•

Tesera SA

 

•

PEEK SA

 

•

Tesera P/T/ST

3

 